DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This Office Action is in response to the Applicant’s amendments and remarks filed June 16, 2022. Claims 1-10 have been amended. Claim 11 has been added. Claims 1-11 are pending and are examined below.

Response to Remarks/Arguments
Applicant’s arguments and amendments filed June 16, 2022 with respect to the previous invocation of 35 U.S.C. 112(f) have been fully considered. Applicant has canceled “control unit” and amended the claims to include “an analyzer configured to” and “a controller configured to.” The claim term “analyzer configured to” invokes 112(f) as further discussed below. The claim term “a controller” appears to be new matter because Applicant’s original disclosure does not include that specific term. Examiner suggests using the disclosed computer mentioned in paragraph 14 of Applicant’s PGPUB.
Applicant’s arguments and amendments filed June 16, 2022 with respect to the previous claim objections have been full considered. Applicant has amended claim 7 thereby rendering the previous objection moot.
Applicant’s arguments and amendments filed June 16, 2022 with respect to the previous 35 U.S.C. 101 rejections have been fully considered.
Applicant argued the claimed invention is eligible subject matter because the present amendment regarding a spatial recognition sensor that generates sensing information representing space coordinates of an object by irradiating an electromagnetic wave cannot be performed mentally and therefore the claimed invention cannot be performed mentally. Applicant further argues the claimed invention is an improvement to the technical field of automated cargo handling and therefore directed to a practical application because the claimed invention improves reliably inserting forks of a cargo handling machine into fork pockets.
Examiner respectfully disagrees. Examiner acknowledges a spatial recognition sensor that generates sensing information representing space coordinates of an object by irradiating an electromagnetic wave cannot be performed mentally, however, this is an additional element to the claimed abstract idea of making an observation or judgment of a misalignment. The spatial recognition sensor is an insignificant additional element because the spatial recognition sensor is used in a conventionally and well-known way and in its ordinary use and purpose, i.e. collecting spatial information. The sensing of spatial information by spatial recognition sensor does not integrate a judicial exception into a practical application because the collection of spatial information is insignificant pre-solution activity as shown in MPEP 2106.04(d). As to the improvement asserted by Applicant, the claimed invention fails short of actually providing the improvement asserted by Applicant because the claimed invention is not actually used in any way beyond determining misalignment. In order to integrate the claimed invention into a practical application, Examiner suggests amending the claim so that the claimed invention uses the determined misalignment in some way that effects an improvement as argued by Applicant.
For at least the above, the claimed invention is not eligible subject matter.
Applicant’s arguments and amendments filed June 16, 2022 with respect to the previous 35 U.S.C. 112 rejections have been fully considered. Applicant has canceled “control unit” thereby rendering the previous rejections moot.
Applicant’s arguments and amendments filed June 16, 2022 with respect to the previous 35 U.S.C. 102 rejections have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “an analyzer configured to” in claims 1, 7, and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As to claims 1-10, the recitation “a controller” appears to be new matter. Applicant’s original disclosure fails to include this specific term and is therefore new matter.
Claim 11 depends from claim 1.
	Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the abstract idea of sensing information and making a judgment on that data as to whether an insertion blade is aligned. 
Claim 1 recites a vehicle-mounted device comprising a spatial recognition sensor that generates sensing information representing space coordinates of an object by irradiating an electromagnetic wave, an analyzer that detects an insertion blade and an insertion target into which the insertion blade is inserted, on the basis of sensing information acquired from the spatial recognition device and a controller configured to perform a misalignment determination to determine whether or not a positional relationship between an insertion portion of the insertion target and the insertion blade is aligned on the basis of the sensing information. The broadest reasonable interpretation of the claimed invention is an abstract idea, specifically a mental process because making an observation or judgment on the basis of sensed data, i.e. determining alignment of a blade, can reasonably be performed in the human mind (or on paper).
The judicial exception is neither integrated into a practical application nor recites additional elements that are sufficient to amount to significantly more than the judicial exception because the claim only recites the additional elements of generic structure, i.e. a spatial recognition sensor, an analyzer, and controller, that do not impose meaningful limits on the claimed invention. The spatial recognition sensor is an insignificant additional element because the spatial recognition sensor is used in a conventionally and well-known way and in its ordinary use and purpose, i.e. collecting spatial information.
Claims 2-6, and 11 depend from claim 1, but do not render the claimed invention patent eligible because they are directed to additional mental steps, i.e. performing additional observations regarding alignment/misalignment, or insignificant extra-solution activity, i.e. outputting a warning on the previously described observation/judgment/evaluation as to whether an insertion blade is aligned.
Independent claims 7, 9, and 10 are rejected under the same rationale as claim 1 because the claims recite nearly identical subject matter.
Independent claim 8 is ostensibly directed to a control circuit which by itself is eligible subject matter because it is an apparatus. However, the claim is more directed to the functional language corresponding the control circuit. The functional language is an abstract idea under the same rationale as claim 1, and the inclusion of the generic control circuit is at best a version of the “apply it” subject matter guidance which provides that merely using a computer, here a control circuit, as a tool to perform an abstract idea does not render a claimed invention eligible.
Therefore, claims 1-11 are rejected under 35 U.S.C. 101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are rejected under 35 U.S.C. 103 as being unpatentable over Yamanouchi et al., US 20040083025 A1 in view of Bosworth III et al., US 20170015537 A1, hereinafter referred to as Yamanouchi, and Bosworth III, respectively.
As to claim 1, Yamanouchi discloses a vehicle-mounted device comprising: 
a spatial recognition sensor that generates sensing information representing space coordinates of an object by irradiating an electromagnetic wave (Various sensors for spatial recognition including lasers etc. – See at least ¶195);
an analyzer configured to detect an insertion blade and an insertion target into which the insertion blade is inserted, on the basis the sensing information acquired from the spatial recognition sensor (Load handling target, i.e. “insertion target,” position determined based on sensed information – See at least Abstract and Fig. 3; Relative coordinates of camera, which are also representative of fork position, F, are calculated, i.e. detected, based on I, J, D, which are coordinates acquired by the camera, i.e. “spatial recognition sensor” – See at least ¶118 and Figs. 10-11); and 
a controller configured to perform a misalignment determination to determine whether or not a positional relationship between the insertion target and the insertion blade is aligned on the basis of a position and a position and shape of the insertion target detected by the analyzer (Calculate positional deviation, i.e. misalignment, between forks and target position – See at least ¶85; Shape of insertion target – See at least ¶187).
Yamanouchi fails to explicitly disclose a shape of the insertion blade detected by the analyzer. However, Bosworth III teaches a shape of the insertion blade detected by the analyzer (Detect fork length – See at least ¶54; Examiner notes dimension of length is indicative of broadest reasonable interpretation of shape.).
Yamanouchi discloses determining a misalignment between the forks of a cargo handling machine and an intended target of cargo to be moved based on using spatial recognition to identify the position of the forks and the position of the target. Bosworth teaches controlling alignment between the forks of a cargo handling machine and an intended target of cargo to be moved in a way that accounts for variances in fork dimensions.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Yamanouchi and include the feature of a shape of the insertion blade detected by the analyzer, as taught by Bosworth III, to account for variations in fork dimensions (See at least ¶5-6 of Bosworth III).

Independent claims 7-10 are rejected under the same rationale as claim 1 as they are directed to the same subject matter with only minor variations.

As to claim 2, Yamanouchi discloses the controller is configured to determine that the insertion blade is facing an insertion surface on the basis of the sensing information, and then, performs the misalignment determination or a warning based on the misalignment determination (Recognition of target and misalignment – See at least ¶85, and 87 and Fig. 3).

As to claim 3, Yamanouchi discloses the controller is configured to perform the misalignment determination or a warning based on the misalignment determination on the basis of a timing at which the insertion blade is inserted into the insertion target (Determination of misalignment performed at time of positioning forks – See at least ¶85).
As to claim 4, Yamanouchi discloses the controller is configured to perform the misalignment determination or a warning based on the misalignment determination on the basis of a positional relationship between the insertion blade and the insertion target (Determination of misalignment performed on basis of position of blades and load handling target, i.e. “insertion portion” – See at least ¶85).

As to claim 5, Yamanouchi discloses the controller is configured to perform changes a warning based on the misalignment determination on the basis of a timing at which the insertion blade is inserted into the insertion target (Display based on coordinate data which is a function of time – See at least ¶141-145. Examiner notes display of alignment effectively serves as a warning of misalignment.).

As to claim 6, Yamanouchi discloses the controller is configured to change a warning based on the misalignment determination on the basis of the positional relationship between the insertion blade and the insertion target (Display based on coordinate data – See at least ¶141-145. Examiner notes display of alignment effectively serves as a warning of misalignment.).

As to claim 11, Yamanouchi discloses the spatial recognition sensor generates the sensing information representing space coordinates of the object by irradiating laser light or a millimeter wave radar (Various sensors for spatial recognition including lasers etc. – See at least ¶195).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lail Kleinman whose telephone number is (571)272-6286. The examiner can normally be reached M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on (571)272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAIL A KLEINMAN/           Primary Examiner, Art Unit 3668